Fourth Court of Appeals
                                San Antonio, Texas
                                    November 7, 2016

                                   No. 04-15-00461-CV

                 ESTATE OF WILLIAM H. MATTHEWS, III, Deceased,

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2010-PC-2415
                          Honorable Kelly Cross, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice


       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court